REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant has sufficiently defined and claimed an imaging device, whereby the prior art does not teach specifically teach or suggest the second support structure includes a pair of guide walls opposing in the longitudinal direction and extending in an up-down direction, the first guide part is provided on each of the pair of guide walls, the second guide part is disposed between the pair of guide walls, and the guide wall includes: a first guide surface extending in the up-down direction from below the receiving port to the receiving port; a second guide surface opposed to a rear side in the mounting direction and extending in the up-down direction; and an inlet that opens downward between the first guide surface and the second guide surface to upwardly receive the one of the plurality of supported parts of the imaging unit, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852